Citation Nr: 1026715	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  01-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served an active duty from May 1978 to April 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1998 rating decision of the RO in Waco, 
Texas.  The appellant has since relocated and original 
jurisdiction now lies with the Denver, Colorado, RO.

In August 2002, the appellant testified at hearing before the 
undersigned Veterans Law Judge.  A transcript is of record.

When the appeal was first before the Board in March 2003, the 
Board denied service connection for bilateral cataracts and an 
increased rating for the left knee.  The appellant then appealed 
the Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  The appellant, through counsel, and VA, 
then filed with the Court a joint motion to vacate and remand the 
Board's decision in order to obtain under the duty to assist, 38 
U.S.C.A. § 5103A, the records of the Social Security 
Administration.  In an August 2004 order, the Court granted the 
joint motion for compliance with the motion.  

Also, in March 2003, the Board sought further evidentiary 
development of the issues of service connection for retinal 
detachment of the left eye, an acquired psychiatric disorder, and 
memory loss.  As the requested development produced additional 
evidence, the Board in April 2004 remanded the issues of service 
connection for retinal detachment of the left eye, an acquired 
psychiatric disorder, and memory loss for readjudication and the 
issuance of a supplemental statement of the case, if applicable.  
The RO readjudicated the claims, considering the additional 
evidence, and issued a supplemental statement of the case in June 
2004.  

The claims for service connection for bilateral cataracts and for 
an increased rating for the left knee were addressed with the 
returning claims for service connection for retinal detachment of 
the left eye, an acquired psychiatric disorder and memory loss in 
an August 2005 Board decision, which again denied the bilateral 
cataract claim and denied the retinal detachment claim.  The 
issues of an increased rating for the left knee and service 
connection for an acquired psychiatric disorder and memory loss 
were remanded for further development.  

The issues of an increased rating for the left knee and service 
connection for an acquired psychiatric disorder and memory loss 
returned to the Board in April 2010, when they were again 
remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board remanded this case in April 2010 for several actions.  
Pursuant to the remand, the file was delivered to the AMC, which 
began, but did not complete any of the actions required by the 
April 2010 remand.  It appears that the AMC then attempted to 
transfer the claims file to the Denver VA Medical Center to 
conduct an examination required by the remand.  Instead, however, 
the claims file was transferred to the Board.  The appellant's 
representative has moved to remand for compliance with the April 
2010 remand.  The Board agrees.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

For the sake of convenience, the Board will reproduce the April 
2010 remand reasons and instructions here.

The appellant was seen for neuropsychiatric testing in October 
2009 at the Denver VA Medical Center (VAMC).  An October 13, 
2009, note indicates that the appellant completed the testing and 
that a write-up would follow.  No such follow-up is of record.  
The scores were clearly retained, even if the report had not been 
prepared by December 14, 2009, the date that the RO associated 
the CAPRI file with the claims file.  Records relevant to the 
appellant's psychiatric condition exist and are in VA custody.  
The Board remands the acquired psychiatric disorder claim and the 
memory loss claim for updated records.  If, when acquired, the 
neuropsychiatric testing scores have not been evaluated by the 
examiner in a report, the RO should have the scores forwarded for 
the preparation of such an evaluative report.

The Board must also remand the left knee claim for an additional 
VA examination.  An August 2009 VA treatment note indicates that 
the appellant had atrophy of the left knee.  The Board notes that 
the appellant's last VA examination in connection with his claim 
was in August 2006.  As the appellant was last afforded an 
examination over three years ago and his statements suggest an 
increase in symptomatology since that time, the Board finds that 
an additional evaluation would be helpful in resolving the issues 
raised by the instant appeal.  The appellant is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's neuropsychiatric 
testing results from October 2009 at the 
Denver VAMC along with any subsequently 
prepared report.  If no report is available, 
the record should be forwarded to an 
appropriate examiner for interpretation of 
the scores.  

2.  Schedule the appellant for a VA 
examination to determine the current nature 
and severity of his left knee chondromalacia 
disability.  Sufficient evaluations should be 
scheduled to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the limitation 
of activity imposed by the appellant's 
service-connected left knee chondromalacia 
with a full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, and 
incoordination present.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

      CONTINUED ON NEXT PAGE


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


